Citation Nr: 1521215	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO. 10-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disability, claimed as secondary to the service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1958 to February 1960 and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In the previous November 2014 remand, the Board requested that a medical opinion be obtained as to whether the Veteran's right hip disability was caused or aggravated by his service-connected thoracolumbar spine disability.  Subsequently, a January 2015 VA examination was conducted, the report of which reflects an opinion that the Veteran's right hip disability is not related to his service-connected back disability.  However, in rendering this opinion the examiner did not indicate whether the right hip disability was aggravated by the back disability.  Rather the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  This opinion does not address whether the Veteran's service-connected back disability aggravated his right hip disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2015 opinion is inadequate to determine the issue of aggravation, remand is required for clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  Additionally, correspondences received March 7, 2015 and September 2, 2009 require translation from Spanish to English.

2. After associating all pertinent outstanding records with the claims file, return the claims file to the January 2015 examiner, or another appropriate examiner if he is unavailable.  If another examination is deemed necessary by the examiner one should be scheduled.  The examiner should review the claims file, including a copy of this remand, note all diagnoses related to the hips, and address the following question:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability was caused or aggravated by his service-connected spine disability?

For purposes of this opinion aggravation is defined as permanent worsening beyond the natural course of the disability.

All opinions provided must be accompanied by adequate supporting rationale.

3. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  If the benefit requested on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




